Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly. As a result, the double patenting rejections of the previous office action are withdrawn in view of applicant’s amendment to the claims reciting “a first electrode that is wider in a circumferential direction of the first concentric ringed arrangement than a second electrode in a second concentric ringed arrangement … and wherein the first concentric ringed arrangement is positioned radially inward from the second concentric ringed arrangement”.
	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Regarding claims 2, 4-7 and 9-41, the Imran (U.S. Patent No. 5,156,151), Salahieh (U.S. PGPub No. 2010/0204560), Harlev (U.S. PGPub No. 2009/0171274), Swanson (U.S. Patent No. 6,428,537), and Falwell (U.S. PGPub No. 2008/0262337) references fail to teach “a first concentric ringed arrangement … comprises a first electrode wider in a circumferential direction of the first concentric ringed arrangement than a second electrode in a second concentric ringed arrangement … the first concentric ringed arrangement having a fewer number of electrodes than the second concentric ringed arrangement, and wherein the first concentric ringed arrangement is positioned radially inward from the second concentric ringed arrangement”.  The Imran reference teaches a first concentric arrangement having a fewer number of electrodes than a second concentric ringed arrangement (Fig 2 and 11), however Imran fails to teach a first electrode wider in a circumferential direction of the first concentric ringed arrangement than a second electrode in a second concentric ringed arrangement and wherein the first concentric ringed arrangement is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794